—In an action to recover damages for personal injuries, etc., the defendant Frank Hassett appeals from an order of the Supreme Court, Suffolk County (Gowan, J.), dated October 15, 1993, which denied his motion for summary judgment dismissing the complaint against him.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The uncontroverted facts establish as a matter of law that when the appellant had one or two seconds to react after a vehicle travelling eastbound crossed over the double yellow line into the westbound lane in which he was travelling, he was confronted with a sudden and unanticipated situation (see generally, Rivera v New York City Tr. Auth., 77 NY2d 322). Under these emergency circumstances, applying either New York or Florida law, the appellant’s actions could not be held to have contributed to the accident (see, Rivas v Metropolitan Suburban Bus Auth., 203 AD2d 349; Moller v Lieber, 156 AD2d 434; Tenenbaum v Martin, 131 AD2d 660; cf., Bellere v Madsen, 114 So 2d 619 [Fla]; Klepper v Breslin, 83 So 2d 587 [Fla]). Rosenblatt, J. P., Ritter, Copertino and Florio, JJ., concur.